PER CURIAM.
Stripped of immaterial factual considerations, this appeal raises a single question of law, i.e., whether a court may enter an injunction without prior notice of a hearing for that purpose, without factual findings in support of an injunction, and without providing for posting of a bond or setting forth reasons for waiving the bond requirement. We hold that it may not, on authority of Hotelerama Associates, Ltd. v. Bystrom, 449 So.2d 836 (Fla. 3d DCA 1984); Oxford International Bank and Trust, Ltd. v. Merrill Lynch, Pierce, Fenner & Smith, Inc., 374 So.2d 54 (Fla. 3d DCA 1979), cert. dismissed, 383 So.2d 1199 (Fla. 1980); Leopold v. Richard Bertram & Co., 265 So.2d 710 (Fla. 3d DCA 1972); and Florida Rule of Civil Procedure 1.610. That part of the order on review which *891prohibits refinancing and/or modification of an existing mortgage is reversed.
REVERSED AND REMANDED for further consistent proceedings.